Citation Nr: 0419015	
Decision Date: 07/15/04    Archive Date: 07/27/04	

DOCKET NO.  00-00 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service with the Marine Corps from 
August 1964 to November 1965.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in September 2003 at which time it was 
remanded for compliance with accompanying adjudicative 
procedures.

This appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.

REMAND

A review of the claims folder reveals the most recent medical 
evidence of record is an October 1999 statement from a 
private psychiatrist who reported the veteran was currently a 
patient of his at Chicago's Lake Shore Hospital.  Additional 
medical information of record discloses that at the time of 
psychiatric consultation at a private hospital in June 1996, 
it was noted the veteran was being followed by psychiatrists 
at the VA Hines Hospital in Chicago.  There are no outpatient 
records regarding any possible treatment or evaluation of the 
veteran at that facility since the mid-1990's.  

In an attempt to assist the veteran in the development of his 
claims, VA scheduled him for general medical and psychiatric 
examinations in May 2003.  For whatever reason, the veteran 
failed to report.  

In another attempt to assist the veteran in the development 
of his claims, VA sent a letter to Headquarters United States 
Marine Corps, Personnel Management Support Branch (MMSB) 2008 
Elliot Road, Quantico, Virginia, 22134, to corroborate the 
veteran's report of the death of a service comrade.  The 
assistant head of the Records Correspondence Section at that 
facility indicated that the reported name was not listed on 
the directory of the names of individuals killed in Vietnam.  
However, no information was provided with regard to any 
activities of the Headquarters and Maintenance Squadron-36, 
Marine Air Group-36 between August 31, 1965, and September 
12, 1965.  The veteran's personnel records disclose that he 
participated in an operation in direct support of "Vietnam" 
as a member of that unit during that time frame.  

The Board is aware that the case has been remanded once 
already.  However, in order to fully comply with the enhanced 
notification and development actions required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A, and 38 C.F.R. § 3.159 and recent 
case law, and in order to afford the veteran one more 
opportunity to appear for current examinations, the case is 
REMANDED for the following:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA) should be undertaken, including, 
but not limited to, informing the veteran 
of the provisions of the VCAA.  In 
particular, the veteran should be 
notified of any information, and any 
evidence not previously provided to VA, 
that is necessary to substantiate his 
claims on appeal and where the VA or the 
veteran is expected to obtain any such 
evidence.  

2.  The RO should obtain any treatment 
reports pertaining to evaluation of the 
veteran for psychiatric purposes or any 
other disability at the VA medical 
centers in Hines, Illinois, and the Lake 
Side and West Side Medical Centers in the 
Chicago area from 1999 to the present.  

3.  Headquarters United States Marine 
Corps, Personnel Management Support 
Branch (MMSB), 2008 Elliot Road, 
Quantico, Virginia, 22134-5030, should be 
contacted and asked to provide unit 
diaries or any other information 
pertaining to activities of Marine 
Headquarters and Maintenance Squadron-36. 
Marine Aircraft Group 36 between August 
31, 1965, and September 12, 1965, in 
Vietnam.  The veteran and his 
representative are to be notified of any 
unsuccessful efforts in this regard.  

4.  Only after the aforementioned 
development has been completed, the RO 
should arrange for the veteran to be 
examined by a psychiatrist in order to 
determine the current nature and etiology 
of any psychiatric disorder present.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
such as psychological tests, that are 
deemed necessary for an accurate 
assessment.  The examiner should conduct 
a thorough psychiatric examination of the 
veteran and, based on a review of the 
medical records and examination findings, 
provide a diagnosis for any pathology 
found.  If the evaluation results in a 
diagnosis of PTSD, the examiner should 
specify which stressors are sufficient to 
support the diagnosis of PTSD.  The 
examiner should also explain the 
veteran's symptoms and stressors meet the 
diagnostic criteria for PTSD.  The 
complete rationale for any opinion given 
should be expressed.  Whatever 
psychiatric disorder is diagnosed, the 
examiner should express an opinion after 
the etiology of the disorder and as to 
the impact of the symptomatology of the 
disorder on the veteran's ability to 
obtain or maintain some form of gainful 
employment.  

5.  The veteran should also be accorded a 
general medical examination for the 
purpose of determining the extent of all 
disabilities present and the impact of 
any disabilities present on the veteran's 
ability to obtain or maintain some form 
of gainful employment.  The examiner 
should express an opinion as to the 
impact of any disability identified on 
the veteran's ability to work.  

6.  Following the aforementioned 
development, the RO should review and 
readjudicate the claims on appeal.  If 
the benefits sought are not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
the examinations requested in this REMAND are deemed 
necessary to evaluate his claims and that his failure, 
without good cause, to report for any scheduled examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




